13 N.Y.2d 782 (1963)
Susanne C. Olin et al., on Behalf of Themselves and All Other Residents, Property Owners, and Electors in and of the Town of North Hempstead, Similarly Situated, Appellants,
v.
Town of North Hempstead et al., Respondents.
Court of Appeals of the State of New York.
Argued June 6, 1963.
Decided July 10, 1963.
Samuel M. Lane, Preben Jensen and Charles Paolillo for appellants.
Robert C. Meade, Town Attorney (James F. Niehoff of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, BURKE, FOSTER and SCILEPPI. Judge VAN VOORHIS concurs in the result on the basis of the curative statute (L. 1962, ch. 509).
Judgment affirmed, with costs, in the following memorandum: We reach the same conclusion as Special Term but on nonconstitutional grounds. The record leaves no doubt that the Town Board from the beginning intended and planned that the incinerator plant was to be built on the specified parcel, lot 10-B, and the 52 acres of land under water abutting on that upland parcel. In the light of the facts and circumstances presented, the resolution authorizing the issuance of the bonds reasonably identifies the nature of the proposed project and its situs in the Hempstead Harbor area. Accordingly, since the resolution complies substantially with the pertinent requirements of law, it authorizes defendants to expend the funds for the construction of the incinerator on the offshore site. In this view of the case, we find it unnecessary to pass on the constitutionality of the 1962 validating enactment.